Citation Nr: 1420590	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle fracture with traumatic arthritis prior to November 5, 2007, and a disability rating in excess of 20 percent thereafter.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of the right foot, including infection, claimed as the result of VA medical treatment in May 2010.

3.  Entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1965 to May 1969.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

While the case was in appellate status, the disability rating for the Veteran's left ankle disability was increased from zero percent to 10 percent, effective from August 5, 2004, and then it was increased again to 20 percent, effective from November 5, 2007.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the increase in the evaluation of the left ankle disability did not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.

There are three substantive appeals (VA Forms 9) of record.  In two of them the Veteran says he does not want a Board hearing and the third VA Form 9 indicates that he does want a Board hearing (video conference).  The Board sent the Veteran a hearing clarification letter in February 2013, and asked him if he wanted to attend a hearing before the Board.  He was informed that if he failed to respond, the Board would assume that he did not want a hearing.  The Veteran never responded. Therefore, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  Thus, the Veteran has no pending hearing request and the Board will continue with the appeal. 

The issue of entitlement to service connection for a right foot disorder secondary to the service-connected right knee disability, the issue of entitlement to a disability rating in excess of 10 percent for the right knee disability prior to January 14, 2008, and the issue of entitlement to service connection for ischemic heart disease due to herbicide exposure during brown water naval service in Vietnam have been raised by the record, but these issues have not been adjudicated by the agency of original jurisdiction. Therefore, the Board does not have jurisdiction over any one of these issues, and all three issues are referred to the agency of original jurisdiction for appropriate action.

The Board notes that the Veteran's claim for TDIU was granted by a June 2013 rating decision.  Thus, this issue is no longer before the Board.

The Veteran currently has an entirely electronic claims file contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files systems.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Board notes that the previous remand in September 2012 indicated the Veteran should be afforded a VA examination.  VA examinations for the foot and ankle were completed in December 2013.  

In addition, the Board in September 2012 also remanded for Supplemental 
Statement of the Case as the RO was in receipt of over 100 pages of records from the Veteran's treating private physician prior to the transfer of the claims file to the Board, including records dated between 2004 and 2007.  (These records were placed into Virtual VA on April 11, 2012). 

The only Supplemental Statement of the Case of record is dated June 2013 and only discusses the claim for an increased rating for the left ankle.

Pursuant to 38 C.F.R. § 19.37, a Supplemental Statement of the Case will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case or a prior Supplemental Statement of the Case, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent private medical information was newly obtained by the RO and was not addressed in any Supplemental Statement of the Case.  Therefore, the issue must be remanded back to the agency of original jurisdiction.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Additionally, as to the 38 U.S.C.A. § 1151  claim, the Board notes that the Veteran's claim of entitlement to service connection for a right foot disorder, claimed as secondary to the right knee disability, was received by the RO in June 2010.  The RO has still not yet issued a rating decision on that claim and, therefore, it has been referred to the agency of original jurisdiction.  However, the Board points out that the report of the March 2011 VA medical examination contains an opinion as to the etiology of the claimed right foot condition.  The examiner stated that the Veteran's need for the exostectomy of the right foot (that led to the 38 U.S.C.A. § 1151  claim for infection) was the result of the appellant having a limp and abnormal weight bearing "because of the right knee." 

A claim under the provision of 38 U.S.C.A. § 1151  compensation is akin to a claim for service connection because, if the 38 U.S.C.A. § 1151  claim is eventually granted, the disability at issue is for all intents and purposes treated as though it is service connected.  In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) indicated that separate theories of entitlement in support of a claim for benefits for a particular disability do not for jurisdictional purposes equate to separate claims for benefits for that disability.  Furthermore, an award of service connection under Chapter 38 includes certain ancillary benefits which may not be provided for an award under the provisions of 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003); Alleman v. Principi, 349 F.3d 1368 (Fed. Cir. 2003). 

As such, if the Veteran's claim for secondary service connection for a right foot disorder is granted, he would be entitled to more compensation from the award of service connection than he would be entitled to under the provisions of 38 U.S.C.A. § 1151.  In addition, the Veteran necessarily could not also receive additional compensation for this same disability under the alternative provisions of 38 U.S.C.A. § 1151 since this would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14. 

Thus, the 38 U.S.C.A. § 1151  issue is inextricably intertwined with the referred right foot secondary service connection claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the 38 U.S.C.A. § 1151  claim would be premature at this juncture.

Additionally, the Veteran has submitted a notice of disagreement, received on July 17, 2013, concerning the effective date of his TDIU.  Accordingly, the Board is required to remand this issue to the agency of original jurisdiction for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the agency of original jurisdiction has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board's April 2013 remand conferred on the Veteran the right to compliance 
with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the agency of original jurisdiction is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the TDIU issue (if he so desires) by filing a timely substantive appeal.

2.  After the initial adjudication of the referred issue of direct service connection for a right foot disability, claimed as secondary to the Veteran's right knee disability, the agency of original jurisdiction must then review and re-adjudicate the issues on appeal.  If such action does not grant the benefit claimed, the agency of original jurisdiction must provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board for appellate review.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


